Exhibit 10.1
FIRST AMENDMENT TO AMENDED AND RESTATED LEASE
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED LEASE (this “Amendment”) is
entered into as of September 16, 2011 (the “Effective Date”), by and between
ASLAN III FEDERAL, L.L.C. (formerly known as Transwestern Federal, L.L.C.), a
Delaware limited liability company (“Landlord”), and ENERNOC, INC., a Delaware
corporation (“Tenant”).
R E C I T A L S:
     A. Landlord and Tenant entered into that certain Amended and Restated
Office Lease dated August 15, 2008 (the “Lease”) for certain premises (the
“Original Premises”) on the third (3rd) and eleventh (11th) floors of the
building located at 101 Federal Street, Boston, Massachusetts (the “101 Federal
Street Building”) and the second (2nd) and third (3rd) floors of the building
located at 75 Federal Street, Boston, Massachusetts (the “75 Federal Street
Building” and, together with the 101 Federal Street Building, the “Building”).
     B. The Original Premises currently consists of approximately 57,034 square
feet of rentable area.
     C. Tenant desires to lease an additional portion of the Building containing
approximately 3,975 square feet of rentable area located on the third (3rd)
floor of the 101 Federal Street Building and depicted on Exhibit A attached
hereto (the “Additional Space”).
     D. Landlord and Tenant desire to amend the Lease on the terms and
conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Landlord and Tenant agree to amend the Lease as
follows:
     1. Additional Space Commencement Date. Effective as of the Additional Space
Commencement Date (hereinafter defined), the Additional Space shall be added to
the Original Premises (the Original Premises and the Additional Space shall be
collectively referred to as the “Premises”) upon all of the terms and conditions
of the Lease as modified herein. The Lease of the Additional Space shall
terminate upon the expiration or sooner termination of the Lease with respect to
the Original Premises. The term “Additional Space Commencement Date” or “ASCD”
shall mean the date upon which Landlord delivers to Tenant possession of the
Additional Space free and clear of all occupants. The Additional Space is
currently leased by an existing tenant (the “Existing Tenant”) for a term
currently scheduled to expire on August 31, 2011. Landlord shall, in good faith,
engage in negotiations with the Existing Tenant to terminate such tenant’s lease
prior to such scheduled term expiration date; provided, however, that Landlord
shall be under no obligation to incur any costs to achieve such early
termination. Landlord shall use best efforts to deliver possession of the
Additional Space to Tenant by September 1, 2011, and, in any event, not later
than the date which is sixty (60) days following the Effective Date.
Notwithstanding the foregoing, Landlord’s failure to deliver possession of

 



--------------------------------------------------------------------------------



 



the Additional Space to Tenant by such date for reasons outside Landlord’s
reasonable control, including, without limitation, the holding over in
possession of the Additional Space or any portion thereof by the current
occupant thereof, shall not affect the enforceability of this Amendment, or
subject Landlord to any liability to Tenant for damage or be deemed a default by
Landlord of its obligations under the Lease. In the event that Landlord fails to
deliver possession of the Additional Space to Tenant by the date which is ninety
(90) days following the Effective Date (the “Outside Delivery Date”), Tenant
shall have a one (1) time right to terminate the Lease with respect to the
Additional Space only by thirty (30) days’ prior written notice to Landlord
which notice shall be given no later than ten (10) days following the Outside
Delivery Date (provided that if the Additional Space Commencement Date occurs
within such 30 day period, Tenant’s election to terminate pursuant to this
Section 1 shall be deemed null and void and of no force and effect).
     2. Base Rent. Tenant shall pay to Landlord Base Rent with respect to the
Additional Space in the manner and at the times set forth in Section 4 of the
Lease and in the amounts set forth below, without demand, deduction or setoff,
except as expressly provided in the Lease.

                              Annual Base Rent per     Annual     Monthly
Installments   Period   Rentable Square Foot     Base Rent     of Base Rent  
ASCD to 6/30/2014
  $ 33.00     $ 131,175.00     $ 10,931.25  

Notwithstanding the foregoing, provided that Tenant is not in default under the
terms of the Lease beyond the expiration of applicable periods of notice and
cure, Tenant shall be entitled to an abatement of Annual Base Rent and
Additional Rent for the Premises for a period of two (2) months commencing on
the Additional Space Commencement Date (the “Rent Abatement Period”).
     3. Additional Rent. Commencing on the Additional Space Commencement Date,
(a) Tenant’s Pro Rata Share for the entire Premises shall mean: (i) six and
95/100 percent (6.95%) of the 101 Federal Street Building, and (ii) eight and
73/100 percent (8.73%) of the 75 Federal Street Building, and (b) the Premises
shall be deemed to contain 61,009 square feet of rentable area in the aggregate.
With respect to the Additional Space, Tenant shall pay Tenant’s Pro Rata Share
of (y) the amount by which Basic Costs for each year of the term of the Lease
exceeds Basic Costs for the year 2012, and (z) the amount by which Taxes for
each year of the term of the Lease exceeds Taxes for the fiscal year 2012 (i.e.,
July 1, 2011 through June 30, 2012).
     4. Condition of Additional Space. Landlord shall deliver the Additional
Space with the existing mechanical systems, plumbing systems and restrooms
serving the third (3rd) floor of the 101 Federal Street Building (collectively,
the “Third Floor Restrooms”) in good working order. Subject to the foregoing,
Tenant acknowledges that it is leasing the Additional Space in its “as is”
condition, and that no agreements to alter, remodel, decorate, clean or improve
the Additional Space or the Building have been made by Landlord or any party
acting on Landlord’s behalf. Notwithstanding the foregoing, Landlord
acknowledges that Tenant intends to perform certain alterations and improvements
to the Additional Space (“Tenant’s

2



--------------------------------------------------------------------------------



 



Work”). Tenant shall be permitted to perform Tenant’s Work (subject to Tenant’s
compliance with the provisions of Section 9 of the Lease) through a contractor
reasonably approved by Landlord in advance and pursuant to plans and
specifications reasonably approved by Landlord in advance (Landlord hereby
acknowledging that it has approved Corderman Construction as Tenant’s
contractor). Subject to Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed, Tenant may select all finishes
and design elements for the improvements intended to be performed by Tenant in
the elevator corridor on the third (3rd) floor of the 101 Federal Street
Building (the “Tenant’s Elevator Corridor Work”). Any such Tenant’s Elevator
Corridor Work shall require Landlord’s prior written consent and otherwise be
subject to Tenant’s compliance with the provisions of Section 9 of the Lease.
Tenant and its contractors shall obtain and pay for insurance (from insurance
companies reasonably satisfactory to Landlord) in connection with Tenant’s Work,
which insurance coverages and amounts shall be reasonably satisfactory to
Landlord in its reasonable discretion. Tenant shall, prior to the commencement
of Tenant’s Work, deliver to Landlord evidence of such insurance reasonably
satisfactory to Landlord. Tenant’s entry into the Additional Space prior to the
Additional Space Commencement Date shall be subject to all of the terms and
conditions of the Lease, except that Base Rent and Additional Rent shall not
commence to accrue until the Additional Space Commencement Date (as affected by
the Rent Abatement Period). Tenant’s Work shall be performed in a good and
workmanlike manner, lien-free and in compliance with all applicable laws.
Notwithstanding anything to the contrary contained in the Lease, Tenant shall
not be required to remove Tenant’s Work as described in this Section 4 upon the
expiration or earlier termination of the Lease.
     All costs of Tenant’s Work shall be borne by Tenant; provided, however,
Landlord shall contribute up to Fifty-Nine Thousand Six Hundred Twenty-Five
Dollars ($59,625.00), being $15.00 per square foot of rentable area of the
Additional Space (the “Construction Allowance”), toward the cost of Tenant’s
Work (including the cost of finishes and design elements therefor). In addition,
notwithstanding anything to the contrary contained in the Lease, Landlord shall
not charge Tenant any construction management or supervisory fee, or any fees
for the use of the freight elevator in connection with Tenant’s Work. The
Construction Allowance shall be available solely to reimburse Tenant for the
actual, documented cost of Tenant’s Work and shall not be available to pay for
Tenant’s furniture, office equipment or other personal property, or as a rent
credit, or for any other purpose. Landlord shall pay to Tenant the portion of
the Construction Allowance for which Tenant has qualified for disbursement,
following the completion of Tenant’s Work within forty-five (45) days after
receipt by Landlord of Tenant’s written demand therefor accompanied by (i) a
reasonably detailed description of Tenant’s Work, including, without limitation,
the identification of all contractors and material suppliers who have supplied
labor or materials in connection with Tenant’s Work, (ii) invoices marked “paid”
from all contractors and material suppliers identified pursuant to clause (i),
(iii) lien waivers from all contractors and material suppliers identified
pursuant to clause (i), and (iv) Tenant’s certification that Tenant’s Work has
been completed pursuant to the provisions of this paragraph and Section 9 of the
Lease. Prior to commencing Tenant’s Work, Tenant shall submit to Landlord an
itemized statement of the estimated costs of completing Tenant’s Work,
including, without limitation, costs of obtaining permits; architectural,
engineering and contracting fees; and costs of labor and materials
(collectively, the “Estimated Cost of Work”). If the Estimated Cost of Work
exceeds the Construction Allowance (such excess referred to herein as the
“Excess Cost”), then except with respect to the final disbursement, Landlord
shall

3



--------------------------------------------------------------------------------



 



deduct from each disbursement made pursuant to this Section 4 (and shall have no
obligation to advance the Construction Allowance with respect thereto) an amount
equal to (a) the cost of the Tenant’s Work for which such disbursement is being
requested, multiplied by (b) a fraction, the numerator of which shall be the
Excess Cost and the denominator of which shall be the Estimated Cost of Work.
Landlord’s obligation to fund the Construction Allowance shall expire and be of
no further force or effect if Tenant fails to complete Tenant’s Work and deliver
to Landlord written demand for payment of the Construction Allowance accompanied
by the items described in clauses (i) through (iv) above no later than the first
(1st) anniversary of the Additional Space Commencement Date; provided, however,
that Tenant may apply the Construction Allowance, to the extent not
requisitioned by Tenant and in an amount not to exceed $19,875.00 (being $5.00
per square foot of rentable area of the Additional Space), as a credit against
Base Rent and Additional Rent due under the Lease. Notwithstanding anything to
the contrary contained herein, Landlord shall not be obligated to disburse any
portion of the Construction Allowance, or permit Tenant to apply any portion of
the Construction Allowance as a credit against Base Rent and Additional Rent,
during the continuance of an uncured default under the Lease, and Landlord’s
obligation to disburse shall resume only when and if such default is cured.
     Landlord shall also contribute up to $397.50 toward the cost of the initial
test fit plan for the Additional Space prepared by Tenant’s architect (the “Test
Fit Allowance”).
     5. Third Floor Connector. From and after the Additional Space Commencement
Date, Tenant shall have, as appurtenant to the Premises (as expanded by this
Amendment), the exclusive right (subject to use by Landlord or Landlord’s
personnel in connection with the performance of Landlord’s obligations under the
Lease, Landlord’s reserved rights with respect to the Common Areas, and
emergency use) to use the Third Floor Connector for purposes of access and,
subject to Landlord’s prior written approval (which approval shall not be
unreasonably withheld, conditioned or delayed), installing signage and/or soft
seating in accordance with the provisions of Section 6.B of the Lease (but in no
event shall Tenant have any right to make any other Alterations to the Third
Floor Connector).
     6. Maintenance and Repair Obligations for Additional Space. Landlord’s
maintenance and repair obligations with respect to the Premises (as expanded by
this Amendment) shall be as set forth in the Lease, including without limitation
Section 9.C thereof, provided, however, that from and after the Additional Space
Commencement Date and notwithstanding anything to the contrary contained in the
Lease, Landlord shall maintain the existing heating, ventilation and
air-conditioning (“HVAC”) systems serving the Additional Space in good order and
condition.
     7. Third Floor Restrooms and Hallways. Landlord and Tenant acknowledge that
the Third Floor Restrooms are not part of the Premises (as expanded by this
Amendment). Notwithstanding the foregoing, Landlord agrees that Tenant shall
have exclusive, appurtenant use (subject to use by Landlord or Landlord’s
personnel in connection with the performance of Landlord’s obligations under the
Lease, Landlord’s reserved rights with respect to the Common Areas, and
emergency use) of the Third Floor Restrooms and all hallways on the third (3rd)
floor of the 101 Federal Street Building for purposes of access and lavatory
use, with no right to make any Alterations thereto (except for the Tenant’s
Elevator Corridor Work as set forth in Paragraph

4



--------------------------------------------------------------------------------



 



4 above). Notwithstanding anything in the Lease to the contrary, Tenant shall,
at its sole cost and expense and in accordance with the provisions of
Section 9.A of the Lease, maintain the Third Floor Restrooms in compliance with
all applicable laws, ordinances, orders, rules and regulations of any
governmental entity and otherwise as if such Third Floor Restrooms were
contained within the Premises (except that Landlord shall be responsible for
(a) any capital repairs or replacements required to keep the plumbing systems
serving the Third Floor Restrooms in good working order and (b) for the
maintenance of the HVAC systems serving the Third Floor Restrooms and all
hallways on the 3rd floor of the 101 Federal Street Building). Landlord shall
provide routine janitorial services to the Third Floor Restrooms.
     8. Option to Terminate. Section 35 of Exhibit E of the Lease is hereby
amended by deleting subsection (ii) in the definition of “Leasing Costs” set
forth in the second-to-last sentence of the paragraph, and replacing it with the
following:
“(ii) $44,134.00 (representing the total legal fees payable by Landlord in
connection with the negotiation and execution of the Lease and the First
Amendment to the Lease)”
     Notwithstanding the fact that Tenant is expanding into an Offer Space under
this First Amendment, Landlord acknowledges and agrees that Tenant shall
continue to have its Termination Option relating to the entire Premises (as
expanded by this Amendment) as set forth in Section 35 of Exhibit E to the
Lease, as amended hereby.
     9. Signage. Landlord, at Landlord’s expense, shall provide Tenant with
building standard signage on the ground floor lobby directory in the Building,
and in the common corridor on each floor of the Premises, as expanded by this
Amendment.
     10. Parking. From and after the Additional Space Commencement Date, Tenant
shall be entitled to use, in the aggregate, up to fifteen (15) parking spaces in
the Parking Garage. Tenant’s use of the Parking Garage shall be subject to the
terms and conditions of Section 37 of Exhibit E of the Lease
     11. Notices. Landlord’s addresses for notices set forth in Section 1.L of
the Lease are hereby amended as follows:

  (a)   The name “Transwestern Federal, L.L.C.” is deleted and replaced with
“Aslan III Federal, L.L.C.”     (b)   The copy address to Transwestern
Investment Company is deleted and replaced with:

Pearlmark Real Estate Partners, L.L.C.
200 West Madison, Suite 3200
Chicago, IL 60606
Attn: Owner’s Representative

5



--------------------------------------------------------------------------------



 



     12. Termination of Certain Provisions. Effective as of the date of this
Amendment, the following sections of the Lease are deemed terminated, void and
without further force or effect: Exhibit D of the Lease (entitled “Work
Letter”).
     13. Brokers. Landlord and Tenant each represent and warrant to the other
that the only brokers they have dealt with in connection with this Amendment are
T3 Advisors and Cushman & Wakefield of Massachusetts, Inc., whose commission and
fees shall be paid by Landlord pursuant to a separate written agreement.
Landlord and Tenant each agree to defend, indemnify and hold the other harmless
from and against all claims by any other broker for fees, commissions or other
compensation to the extent such broker alleges to have been retained by the
indemnifying party in connection with the execution of this Amendment. The
provisions of this paragraph shall survive the expiration or sooner termination
of the Lease.
     14. Limitation of Landlord’s Liability. Any liability of Landlord under the
Lease, as amended by this Amendment, shall be limited as set forth in Section 32
of the Lease.
     15. Miscellaneous. Except as modified herein, the Lease and all of the
terms and provisions thereof shall remain unmodified and in full force and
effect as originally written. In the event of any conflict or inconsistency
between the provisions of the Lease and the provisions of this Amendment, the
provisions of this Amendment shall control. All terms used herein but not
defined herein which are defined in the Lease shall have the same meaning for
purposes hereof as they do for purposes of the Lease. The Recitals set forth
above in this Amendment are hereby incorporated by this reference. This
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective beneficiaries, successors and assigns.
     16. Counterparts. This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, which
counterparts taken together shall constitute one and the same instrument.
[SIGNATURE PAGE FOLLOWS]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
day and year first above written.

            LANDLORD:

ASLAN III FEDERAL, L.L.C., a Delaware
limited liability company
      By:   /s/ Joseph P. Concepeion         Name:   Joseph P. Concepeion       
Title:   Managing Director        TENANT:

ENERNOC, INC., a Delaware corporation
      By:   /s/ David Samuels         Name:   David Samuels        Title:  
Executive Vice President     

7



--------------------------------------------------------------------------------



 



EXHIBIT A
ADDITIONAL SPACE

A-1